Exhibit 10.1




ADVISORY AGREEMENT




THIS ADVISORY AGREEMENT (the “Agreement”) is made this 15th day of January, 2016
(the “Effective Date”) by and between GRASSHOPPER STAFFING, INC., a Nevada
corporation formerly known as Tomichi Creek Outfitters (the “Company”), with its
principal place of business located at 200 S. Victoria, Pueblo, CO  81003 and
Platinum Equity Advisors, LLC, a Tennessee limited liability company (the
“Advisor”), with its principal offices located at 5628 Lyons View Pike,
Knoxville, TN  37919.




R E C I T A L S




WHEREAS, the Company desires to retain the Advisor to provide certain advisory
and consulting services as hereinafter set forth.




WHEREAS, the Advisor desires to provide these services to the Company in
accordance with the terms and conditions contained hereinafter.




NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:




1.

Advisory Services.  




(a)

During the Term (as hereinafter defined) of this Agreement, the Advisor shall
assist the Company in general corporate activities including, but not limited
to, strategic planning; management and business operations; introductions to
further its business goals; recommending professionals for engagement by the
Company; providing advice and services related to the Company’s growth
initiatives; any other consulting or advisory services which the Company
reasonably requests that the Advisor provide to the Company (collectively, the
"Services").  The Advisor does not provide accounting, tax or legal advice.  The
Company confirms that it will rely on its own independent counsel and
independent accountants for such advice.




(b)

The Advisor shall devote such of its time and effort necessary to the
performance of the Services hereunder in its sole discretion. It is understood
and agreed that the Advisor will for all purposes hereof be deemed to be an
independent contractor.  No federal, state or local withholding deductions will
be withheld from any amounts owed by the Company to the Advisor hereunder unless
otherwise required by law.




(c)

The Company shall provide the Advisor, on a regular and timely basis, with all
data and information about it, its subsidiaries, its management, its products
and services and its operations as shall be reasonably requested by the Advisor,
and shall advise the Advisor of any facts which would affect the accuracy of any
data and information previously supplied by it.  The Company shall promptly
supply the Advisor with full and complete copies, including preliminary drafts,
of all financial reports, all filings with all federal and state securities
agencies; with all data and information supplied by any financial analyst, and
with all brochures or other sales materials relating to its products or
services.  





1




--------------------------------------------------------------------------------




(d)

The Company agrees that the Advisor, in performing the Services hereunder, will
use and rely upon the information provided it by the Company without assuming
any responsibility for independent investigation or verification thereof.
 Accordingly, the Advisor shall be entitled to assume and rely upon the accuracy
and completeness of all such information.  The Advisor will assume that any
forecasts and projections have been reasonably prepared and reflect the best
currently available estimates and judgments of the management of the Company as
to the matters covered thereby.  




2.

Advisory Fees; Expenses.




(a)

As compensation for consulting and advisory services valued at $8,000 performed
to date by the Advisor to the Company, the Advisor shall be entitled to purchase
8,000,000 shares of the Company's common stock at a purchase price of $0.01 per
share (the "Compensation Shares").  Such shares shall be "restricted securities"
as that term is defined in the Securities Act of 1933, as amended (the
"Securities Act") and shall bear the restrictive legend set forth below.  The
Company shall cause its transfer agent to promptly issue the certificate
representing the Compensation Shares within five (5) business days of the
execution of this Agreement by the Company and the Advisor.




“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and have been
acquired for investment and not with a view to, or in connection with, the sale
or distribution thereof.  No transfer of these shares or any interest therein
may be made except:  (i) pursuant to an effective registration statement under
the Securities Act; (ii) pursuant to and in accordance with the terms and
conditions of Rule 144; or (iii) pursuant to an opinion of counsel satisfactory
to the issuer that such transfer does not require registration under the
Securities Act.”




(b)

In consideration for the Services hereunder, during the Term of this Agreement
the Company shall pay the Advisor a monthly retainer fee of $20,000 (the
"Monthly Retainer") commencing on January 15, 2016.  The purchase price of
$8,000 for the Compensation Shares shall be deducted from the first Monthly
Retainer, resulting in a net amount due the Advisor by the Company of $12,000.
 All Monthly Retainer payments shall be due and payable on the first day of each
month during the Term of this Agreement and are payable in by wire transfer of
immediately available funds to the Advisor at the time due.  In the event the
Company's working capital shall be insufficient to pay any Monthly Retainer, the
Company shall promptly notify the Advisor.  The Advisor, in its sole discretion,
may elect to accept all or any portion of the Monthly Retainer in shares of the
Company's common stock.  Any Monthly Retainer amounts which are not paid in the
form of equity shall be accrued in the Company's consolidated financial
statements in accordance with generally accepted accounting principles
consistently applied until paid.




(c)

Subject to the prior approval of the Company, which approval shall not be
unreasonably withheld, the Company shall reimburse the Advisor for any
out-of-pocket costs, including, without limitation, travel, lodging, meals,
telephone, postage and Federal Express charges incurred by the Advisor in
rendering the Services.  The Advisor shall be entitled to reimbursement for
business class or first class travel for any flights which are two hours or
longer (either a flight segment or total flight time).  





2




--------------------------------------------------------------------------------

The Advisor shall provide the Company with a detailed accounting of such
expenses and payment therefor shall be made to the Advisor within 30 days after
submission to the Company.




3.

Indemnification.  In consideration of and as a condition precedent to the
Advisor undertaking the engagement contemplated by this letter, the Company
agrees to the indemnification provisions and other matters set forth in Annex A,
which is incorporated by reference into this Agreement.




4.

Termination of Engagement.  The term of is Agreement shall commence on the date
of this Agreement and end on January 15, 2019 (the "Term").  This Agreement may
be terminated prior to the expiration of the Term (i) by the mutual written
consent of the parties hereto, or (ii) after the 18 month anniversary of the
date of this Agreement, by the Company for any reason upon 30 day’s prior
written notice to the Advisor.  The Monthly Retainer shall be due and payable
through the date of any termination of this Agreement. The Compensation Shares
are deemed earned as of the date of this Agreement.




5.

Other Activities.   The Company acknowledges that the Advisor is engaged in
other business activities, and that it will continue such activities during the
Term of this Agreement.  The Advisor shall not be restricted from engaging in
other business activities during the Term of this Agreement, including, without
limitation, providing services similar to the Services to companies who may
compete with the Company.  The doctrine of corporate opportunity shall not apply
with respect to the Advisor, and the Advisor (which for purposes of this Section
5 shall include its affiliates, shareholders, directors, officers, employees and
agents) may, without limitation, (i) engage in the same or similar activities or
lines of business as the Company or its subsidiaries or develop or market any
products or services that compete, directly or indirectly, with those of the
Company and its subsidiaries, (ii) invest or own any interest publicly or
privately in, or develop a business relationship with, any person engaged in the
same or similar activities or lines of business as, or otherwise in competition
with, the Company or its subsidiaries; (iii) do business with any current or
former client or customer of the Company or its subsidiaries, or (iv) employ or
otherwise engage a former officer or employee of the Company or its
subsidiaries. Neither the Company nor any of its subsidiaries shall have any
right by virtue of this Agreement in or to, or to be offered any opportunity to
participate or invest in, any venture engaged in by the Advisor or any right by
virtue of this Agreement in or to any income or profits derived therefrom. The
Company acknowledges that a conflict of interests between the Company and the
Advisor may arise during the term of this Agreement. The Company expressly
waives any and all claims against the Advisor that arise out of or relate to any
conflicts of interests between the Company and the Advisor.




6.

Confidentiality.




(a)

In connection with the performance of the Services contemplated by this
Agreement, the Advisor may gain access to Confidential Information (as
hereinafter defined) of the Company.  Confidential Information includes
information communicated orally, in writing, by electronic or magnetic media, by
visual observation, or by other means, and may be marked confidential or
proprietary, or bear a marking of like import, or which the Company states to be
confidential or proprietary, or which would logically be considered confidential
or proprietary under circumstances of its disclosure known to Advisor. No rights
or licenses to trademarks, inventions, copyrights, patents or any other
intellectual property rights are implied or granted under this Agreement or by
the conveying of Confidential Information to Advisor.





3




--------------------------------------------------------------------------------




(b)

For purposes hereof, “Confidential Information” includes, but is not limited to,
information pertaining to business plans, joint venture agreements, licensing
agreements, financial information, contracts, customers, products, trade
secrets, specifications, designs, plans, drawings, software, data, prototypes,
processes, methods, research, development or other information relating to the
business activities and operations of the Company.




(c)

The Advisor agrees to keep Confidential Information confidential and, except as
authorized by the Company, in writing, Advisor shall not, directly or
indirectly, use Confidential Information for any reason except to perform the
Services under this Agreement.  




(d)

The restrictions in this Section shall not apply to any Confidential Information
if Advisor can demonstrate that the Confidential Information: (i) is or becomes
available to the public through no breach of this Agreement; (ii) was previously
known by Advisor without any obligation to hold it in confidence; (iii) is
received from a third party free to disclose such information without
restriction; (iv) is independently developed by Advisor without the use of the
Confidential Information; (v) is approved for release by written authorization
of the Company; (vi) is required by law or regulation to be disclosed, but only
to the extent and for the purposes of such required disclosure; or (vii) is
disclosed in response to a valid order of a court or lawful request of a
governmental agency, but only to the extent of and for the purposes of such
order or request, provided that Advisor notifies the Company of the order or
request ten (10) days prior to disclosure and permits the Company to seek an
appropriate protective order.




7.

Representations and Warranties.  




(a)

The Company hereby represents and warrants to the Advisor:




(i)

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and is entitled to own or lease
its properties and to carry on its business as and in the places where such
properties are now owned, leased or operated and such business is now conducted.
 




(ii)

The execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not (A) violate any
provision of the Company’s Articles of Incorporation or By-Laws, (B) violate,
conflict with or result in the breach of any of the terms of, result in a
material modification of, otherwise give any other contracting party the right
to terminate, or constitute (or with notice or lapse of time or both constitute)
a default under, any contract or other agreement to which the Company is a party
or by or to which it or any of its assets or properties may be bound or subject;
(C) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, the
Company, or upon the properties or business of the Company; or (D) violate any
statute, law or regulation of any jurisdiction applicable to the transactions
contemplated herein which could have a material adverse effect on the business
or operations of the Company.  




(iii)

The Compensation Shares, when issued, shall be fully-paid and non-assessable.








4




--------------------------------------------------------------------------------




(b)

The Advisor hereby represents and warrants to the Company:




(i)

The Advisor is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Tennessee, and is entitled to
own or lease its properties and to carry on its business as and in the places
where such properties are now owned, leased or operated and such business is now
conducted.  




(ii)

The execution, delivery and performance of this Agreement by the Advisor and the
consummation of the transactions contemplated hereby will not (A) violate any
provision of the Advisor’s Articles of Incorporation or By-Laws, (B) violate,
conflict with or result in the breach of any of the terms of, result in a
material modification of, otherwise give any other contracting party the right
to terminate, or constitute (or with notice or lapse of time or both constitute)
a default under, any contract or other agreement to which the Advisor is a party
or by or to which it or any of its assets or properties may be bound or subject;
(C) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, the
Advisor, or upon the properties or business of the Advisor; or (D) violate any
statute, law or regulation of any jurisdiction applicable to the transactions
contemplated herein which could have a material adverse effect on the business
or operations of the Advisor.  




(iii)

The Compensation Shares are being acquired for the Advisor’s own account, for
investment purposes only and not with a view for distribution or resale to
others.  The purchase of the Compensation Shares represents a high risk capital
investment, and the Advisor is able to afford an investment in a speculative
venture such as the Company. The Advisor has adequate means of providing for its
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Compensation Shares for an indefinite period
of time.  The Advisor is an accredited investor, is able to fend for itself in
the transactions contemplated by this Agreement, and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the risks and merits of acquiring the Compensation Shares.




(iv)

The Advisor shall be responsible for all fees and costs associated with any
opinions of counsel as may be required to facilitate the possible resale of the
Compensation Shares in accordance with the provisions of the Securities Act,
which such form and content shall be reasonably acceptable to the Company.  The
Advisor shall be entitled to utilize its counsel in rendering any such opinions
and the Company shall, upon the request of the Advisor, instruct its transfer
agent to accept the legal opinion of the Advisor's counsel.




8.

Amendment or Assignment.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is evidenced by a
written instrument, executed by the party against which such modification,
waiver, amendment, discharge or change is sought.  This Agreement is not
assignable by the Advisor without the prior written consent of the Company,
which such consent may not be forthcoming.














5




--------------------------------------------------------------------------------




9.

Waiver. Unless agreed in writing, the failure of either party, at any time, to
require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.




10.

Notices.  All notices, demands or other communications given hereunder shall be
in writing and shall be deemed to have been duly given on the day when delivered
in person or transmitted by confirmed facsimile transmission or on the third
(3rd) calendar day after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, to the addresses hereinabove
first mentioned or to such other address as any party hereto shall designate to
the other for such purpose in the manner herein set forth.




11.

Entire Agreement.  This Agreement contains all of the understandings and
agreements of the parties with respect to the subject matter discussed herein.
 All prior agreements, whether written or oral, are merged herein and shall be
of no force or effect.




12.

Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.




13.

Severability.  The invalidity, illegality or unenforceability of any provision
or provisions of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provision of this Agreement
affect the balance of such provision.  In the event that any one or more of the
provisions contained in this Agreement or any portion thereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.




14.

Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Nevada, without an application of the principles of conflicts of
laws.  Anything in this Agreement to the contrary notwithstanding, the Advisor
shall conduct the Advisor's business in a lawful manner and faithfully comply
with applicable laws or regulations of the state, city or other political
subdivision in which the Advisor is located.




15.

Enforcement.  Any suit, action or proceeding with respect to this Agreement
shall be brought in the federal courts located in Knox County in the State of
Tennessee.  The parties hereto hereby accept the exclusive jurisdiction and
venue of those courts for the purpose of any such suit, action or proceeding.
 The parties hereto hereby irrevocably waive, to the fullest extent permitted by
law, any objection that any of them may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any judgment entered by any court in respect thereof brought in
Knox County, Tennessee, and hereby further irrevocably waive any claim that any
suit, action or proceeding brought in Knox Beach County, Tennessee has been
brought in an inconvenient form.





6




--------------------------------------------------------------------------------




16.

Binding Nature, No Third Party Beneficiary.  The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties, and
their respective successors and assigns.  This Agreement is not assignable by
the Advisor without the prior written consent of the Company.




17.

Counterparts.  This Agreement may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original signatures.
 All executed counterparts shall constitute one agreement, notwithstanding that
all signatories are not signatories to the original or the same counterpart.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




THE COMPANY




GRASSHOPPER STAFFING, INC.







By: /s/ Melanie Osterman

Melanie Osterman, President







THE ADVISOR







Platinum Equity Advisors, LLC







By: /s/ Scott Boruff

Scott Boruff, Manager


















































7




--------------------------------------------------------------------------------

ANNEX A




In the event that Platinum Equity Advisors, LLC (the “Advisor”), the respective
shareholders, directors, officers, agents or employees of the Advisor, or any
other person controlling the Advisor (collectively, together with the Advisor,
“Indemnified Persons”) becomes involved in any capacity in any action, claim,
suit, investigation or proceeding, actual or threatened, brought by or against
any person, including stockholders of Grasshopper Staffing, Inc., a Nevada
corporation formerly known as Tomichi Creek Outfitters (the “Company”), in
connection with or as a result of the engagement contemplated by the agreement
to which this Annex A is attached (the “Engagement”), the Company will reimburse
such Indemnified Person for its legal and other expenses (including without
limitation the costs and expenses incurred in connection with investigating,
preparing for and responding to third party subpoenas or enforcing the
engagement) incurred in connection therewith as such expenses are incurred;
provided, however, that if it is finally determined by a court or arbitral
tribunal in any such action, claim, suit, investigation or proceeding that any
loss, claim damage or liability of the Advisor or any other Indemnified Person
has resulted primarily and directly from the gross negligence or willful
misconduct of the Advisor in performing the services that are the subject of the
Engagement, then the Advisor will repay such portion of reimbursed amounts that
is attributable to expenses incurred in relation to the act or omission of the
Advisor or any other Indemnified Person which is the subject of such
determination.  The Company will also indemnify and hold harmless each
Indemnified Person from and against any losses, claims, damages or liabilities
(including actions or proceedings in respect thereof) (collectively, “Losses”)
related to or arising out of the Engagement, except to the extent any such
Losses are finally determined by a court or arbitral tribunal to have resulted
primarily and directly from the willful misconduct or gross negligence of the
Advisor in performing the services that are the subject of the Engagement.  




If such indemnification is for any reason not available or insufficient to hold
an Indemnified Person harmless (except by reason of the gross negligence or
willful misconduct of the Advisor), the Company and the Advisor shall contribute
to the Losses involved in such proportion as is appropriate to reflect the
relative benefits received (or anticipated to be received) by the Company, on
the one hand, and by the Advisor, on the other hand, with respect to the
Engagement or, if such allocation is determined by a court or arbitral tribunal
to be unavailable, in such proportion as is appropriate to reflect other
equitable considerations such as the relative fault of the Company on the one
hand and of the Advisor on the other hand; provided, however, that in no event
shall the amounts to be contributed by the Advisor exceed the fees actually
received by the Advisor in the Engagement.  




The Company also agrees that neither the Advisor nor any other Indemnified
Person shall have any liability to the Company or any person asserting claims on
behalf or in right of the Company in connection with or as a result of the
Engagement or any matter referred to in the Engagement, except to the extent
that any Losses incurred by the Company are finally determined by a court or
arbitral tribunal to have resulted primarily and directly from the willful
misconduct or gross negligence of the Advisor in performing the services that
are the subject of the Engagement.  In no event shall the Advisor or any other
Indemnified Person be responsible for any indirect, special or consequential
damages, even if advised of the possibility thereof.





A-1




--------------------------------------------------------------------------------




In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company relating
to the engagement in which such Indemnified Party is not named as a defendant,
the Company agrees to promptly reimburse the Advisor on a monthly basis for all
expenses incurred by it in connection with such Indemnified Party’s appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable fees and disbursements of its legal counsel.




Prior to entering into any agreement or arrangement with respect to, or
effecting, any merger, statutory exchange or other business combination or
proposed sale or exchange, dividend or other distribution or liquidation of all
or a significant portion of its assets in one or a series of transactions or any
significant recapitalization or reclassification of its outstanding securities
that does not directly or indirectly provide for the assumption of the
obligations of the Company set forth herein, the Company will notify the Advisor
in writing thereof (if not previously so notified) and, if requested by the
Advisor, shall arrange in connection therewith alternative means of providing
for the obligations of the Company set forth herein upon terms and conditions
satisfactory to the Advisor.




The provisions of this Annex A shall apply to the Engagement (including related
activities prior to the date hereof) and any modification thereof and shall
remain in full force and effect regardless of the completion or termination of
the Engagement.  If any term, provision, covenant or restriction herein is held
by a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.



































































A-2








